CLAIBORNE, J.
On motion to dismiss. Judgment was rendered in this case on April 18th, 1927, in favor of defendant. On April 21st the plaintiff obtained an order for an appeal returnable to this court on April 30th, 1927.
On April 29th, 1927, this court extended the return day for filing the transcript to May 30th, 1927;
On May 25th, 1927, this court granted a second extension for filing the transcript to June 15th, 1927;
On June 17th, 1927, the appellant filed the transcript in this court.
On June 27th, 1927, the defendant "and appellee filed a motion for the dismissal of the appeal on the ground that the appellant failed to file the transcript on or before the last extended return day, namely June 15th, 1927.
The appellant has not favored us with a brief, but has submitted the case on the record.
The jurisprudence is that no days of grace are allowed for filing a transcript of appeal beyond the date fixed in the order for an extension of the return day. State ex rel. Richard vs. Judge, 28 La. Ann. 901; Succession of Quin, 37 La. Ann. 391; Hoven vs. Hoven, 43 La. Ann. 1170, 10 So. 294; Archer vs. Gonsoulin, 46 La. Ann. 144, 15 So. 49; Hudson vs. Garrett, *27847 La. Ann. 1534, 18 So. 510; Thibodeaux vs. Cayard, 52 La. Ann. 1374, 27 So. 737; Mutual Loan Assn vs. Baptist Church, 48 La. Ann. 1458, 21 So. 24; O’Reilly vs. Buckner, 5 La. App. 661.
The motion may be filed at any time. Hudson vs. Garrett, 47 La. Ann. 1534, 18 So. 510; Mutual Loan Assn. vs. Baptist Church, 48 La. Ann. 1458, 21 So. 24.
The court must dismiss the appeal on its' own motion. Gigand vs. City of New Orleans, 52 La. Ann. 1261, 27 So. 794; O’Reilly vs. Buckner, 5 La. App. 662, an order for further extension granted after the last day of the extended return day is invalid and may be recalled. Mutual Loan Assn. vs. Baptist Church, 48 La. Ann. 1458, 21 So. 24; Succession of Kuntz, 33 La. Ann. 30; World’s Indus. & C. C. Expo. vs. Crescent City R. Co., 38 La. Ann. 905; Thibodeaux vs. Cayard, 52 La. Ann. 1374, 27 So. 737; Sterling vs. Sterling, 34 La. Ann. 1030; O’Reilly vs. Buckner, 5 La. App. 662.
It is therefore ordered that the appeal herein be dismissed.